Opinion issued September 29, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00668-CV
                             ———————————
NORTHWEST EMS CONSULTANTS, P.A. D/B/A NORTH CYPRESS EMS,
                      Appellant
                                          V.
                        FRANCES GUILLORY, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-61162


      DISSENT FROM DENIAL OF EN BANC RECONSIDERATION

      A majority of the court has denied en banc reconsideration of the panel’s split

decision in this case. I respectfully dissent from the court’s refusal to reconsider.

      This is a simple healthcare liability suit in which the plaintiff alleges that

emergency medical technicians were negligent in dropping her while they carried
her on a stretcher. As required by the healthcare liability statute, the plaintiff

supported her claim with expert reports, which the defendant challenged. The trial

court rejected the defendant’s challenge to the adequacy of the reports. A majority

of the panel reversed and remanded, holding that:

      (1) the plaintiff’s expert reports do not provide a fair summary of the standard
          of care or explain how the defendant breached this standard;

      (2) the plaintiff’s experts are not qualified to opine about causation; and

      (3) the plaintiff’s expert reports do not explain the causal relationship between
          the defendant’s breach of the standard of care and her injuries.

      The dissent to the panel majority’s opinion correctly rejected these holdings.

See Nw. EMS Consultants v. Guillory, No. 01-19-00668-CV, 2020 WL 4516872

(Tex. App.—Houston [1st Dist.] Aug. 6, 2020, no pet. h.) (mem. op.) (Goodman, J.,

dissenting). In short, the healthcare liability statute sets a low bar for the sufficiency

of expert reports. As the trial court held, the plaintiff cleared this bar. And the panel

majority trips up the plaintiff by erroneously elevating this bar into a high hurdle.

      Among other errors, the panel majority applied a more demanding standard

of sufficiency to the expert reports than the healthcare liability statute requires. In

this respect, the panel majority’s opinion is incompatible with Abshire v. Christus

Health Se. Tex., 563 S.W.3d 219 (Tex. 2018) (per curiam), Baty v. Futrell, 543
S.W.3d 689 (Tex. 2018), and Cook v. Broussard, No. 01-19-00483-CV, 2020 WL
1917841 (Tex. App.—Houston [1st Dist.] Apr. 21, 2020, no pet.) (mem. op.). The


                                            2
panel majority’s failure to adhere to the binding precedent of the Supreme Court as

well as our own precedent, standing alone, merits en banc reconsideration. See TEX.

R. APP. P. 41.2(c) (reconsideration warranted “to secure or maintain uniformity of

the court’s decisions” and in “extraordinary circumstances”).

      The panel majority’s opinion also effectively requires the plaintiff to file an

expert report that consists of information well known by laymen, such as:

      •   how to hold onto an object;

      •   how to avoid dropping it while walking; and

      •   how to spot hazards in transit.

An expert report opining on these mundane topics would be little more than “junk

science,” which Texas courts exclude, not require. See E.I. du Pont de Nemours &

Co. v. Robinson, 923 S.W.2d 549 (Tex. 1995). The imposition of such an

extraordinary requirement, contrary to the law, in such an uncomplicated case

likewise merits reconsideration by the full court. See TEX. R. APP. P. 41.2(c).

      Nor are these the only significant errors in the panel majority’s opinion. It

distorts the law applicable to healthcare liability expert reports not only as to the

sufficiency of the reports with respect to the standard of care and its breach but also

as to medical causation and expert qualifications. If the full court will not reconsider

its decision, the Supreme Court of Texas should. See TEX. GOV’T CODE § 22.001(a).




                                            3
                                           Gordon Goodman
                                           Justice

En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly,
Goodman, Landau, Hightower, Countiss, and Adams.

Justices Keyes, Lloyd, Kelly, and Goodman, dissenting.




                                       4